Action on the case to recover damages sustained by the plaintiff 011 account of the erection and maintenance by the defendant of an automobile garage for public use in such close proximity to the plaintiff’s dwelling house that the noises and odors arising therefrom created a nuisance. rendering the occupation of the dwelling unsafe and unpleasant and interfering with the renting of the rooms therein. The plaintiff recovered a verdict oí five hundred dollars and the defendant comes to this court on the customary motion to have that verdict set aside.
After careful reading of the testimony, we are not convinced that the verdict is so clearly wrong as to require us to set it aside upon the main question, but we are of the opinion that the damages are too large. If the plaintiff remits all of her damages in excess of two hundred dollars then the verdict may stand, otherwise new trial is ordered.